Judgment unanimously affirmed. Memorandum: Defendant attended several pretrial proceedings, including two days of voir dire, and the first two days of *662his trial. At the close of the second day of trial, defendant was advised of the date and time of the continuation of trial. Defendant failed to appear. His attorney stated that defendant had not contacted him and that defendant’s telephone number was disconnected. Additionally, defendant’s mother, who previously had attended several of the proceedings and even testified under oath regarding an incident involving a possible witness, was not available to explain defendant’s absence to counsel or the court. The court indicated that defendant’s absence was deliberate, given defendant’s prior attendance and his failure to offer a reason for his absence. Later efforts by defense counsel to contact defendant were futile.
The court properly proceeded with the trial in defendant’s absence. A defendant who voluntarily absents himself from the courtroom after trial has begun forfeits his right to be present regardless of whether he knows the trial will proceed in his absence (see, Taylor v United States, 414 US 17; People v Sanchez, 65 NY2d 436). Before the court may proceed with the trial, however, it must inquire into the surrounding circumstances to determine that defendant’s absence is deliberate (see, People v Brooks, 75 NY2d 898, 899, mot to amend remittitur granted 76 NY2d 746; People v Sanchez, supra; People v Comfort, 171 AD2d 1027, lv denied 77 NY2d 993). The court duly inquired into the circumstances surrounding defendant’s absence and stated on the record the reasons for its determination that defendant’s absence was deliberate.
We have examined defendant’s remaining contentions and find them lacking in merit. We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J.—Robbery, 1st Degree.) Present—Denman, P. J., Pine, Balio, Lawton and Doerr, JJ.